DETAILED ACTION
1.	Claims 1-4, 6-21 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.1.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
4.2.	Applicant’s arguments have been fully considered but they are not persuasive.
Applicant’s Response applicant argues, in substance that “although Conrad describes various traditional aspects of Bluetooth communication, Conrad fails to teach or suggest a method of authenticating a mobile device over Bluetooth advertisements as recited independent claim.” (9,17) (remark, pages 3-7). 
The Examiner respectfully disagrees with Applicant’s arguments; the examiner submits that the combination of Conrad and Ku discloses above features. For example, Conrad discloses broadcasting in paragraph 44 and 47.
Therefore, in view of the above reasons, the rejections are maintained.
 
4.3.	Applicant’s arguments with respect to the specification objection have been fully considered but they are not persuasive the objection has been maintained.
Specification
5.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
5.2.	The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


6.2.	Claims 1, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160036594 to Conrad et al (“Conrad”) in view of US Patent Application No. 20200007339 to Liet al (“Li”).

As per claim 1, the combination of Conrad discloses method of authenticating a mobile device over Bluetooth advertisements ([0003], [0047], [0030]), the method comprising: establishing a Bluetooth protocol connection between the mobile device and the access control device (Conrad, [0027], fig. 1 and associated texts, establishing a Bluetooth connection between the user device 102 and the product/lock 106 fig 1, also see [0024]-[0026],);
exchanging data for secure authentication between the mobile device and the access control device (Conrad, [0024]-[0026], fig. 1 and associated texts, exchanging a challenge-response (data) between the user device 102 and the product/lock 106 for authentication with additional security); 
a first Bluetooth advertisement including a challenge message generated by the access control device ([0049], [0047], figs. 1B, & 3 and associate texts, broadcasting, by an electronic locking device 100b, (access control), or lock, advertising type information over NFC communication in step 306, including a challenge generated by the lock in step 308; [0029]); 
receiving, by the mobile device while not paired with the access control device, the first Bluetooth advertisement including the challenge message ([0008], [0047], receive a security challenge from the locking device);
a second Bluetooth advertisement including a challenge response message generated by the mobile device based on the challenge message ([0047], [0049]; fig 3, step 310 and associated texts, transmitting in step 312, by the mobile device communicating via Bluetooth (NFC communication), a response to the challenge calculated by the mobile device,);
receiving, by the access control device the second Bluetooth advertisement including the challenge response message ([0050], fig. 3 and associated texts, receiving, by the lock, data comprising the response to the challenge via Bluetooth (NFC communication)); and
 	determining, by the access control device whether the mobile device is authorized to perform an action with respect to the access control device by verifying the challenge response message ([0050], fig. 3 and associated texts, the lock verifying the response to the challenge in step 314, authenticating (authorized) the mobile device; the lock may comply with the request and initiate a corresponding action in step 316).	
Conrad does not explicitly disclose however in the same field of endeavor, Li discloses Bluetooth communication; broadcasting, by an access control device while not paired with the mobile device and subsequent to exchanging the  
data for secure authentication ([0070], [0042], [0102] also see fig.2 and associated text), 
receiving, by the access control device while not paired with the mobile 
device, exchanges information ([0070], [0042], [0102] also see fig.2 and associated text),  
determining, by the access control device while not paired with the mobile device, whether the mobile device is authorized to perform an action ([0111],[0070], [0042], [0102] also see fig.2 and associated text),  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Li by including the feature of commination without pairing, in order for Conrad’s system to preventing data interception and monitoring so data safety may be ensured, data transmission rate and user experience may be improved. With the data transmission system and method provided by embodiments of the present disclosure, a terminal and an electronic signature token employ a combination of NFC technology and Bluetooth technology as the wireless connection. The usage of the wireless data transmission may avoid a friction loss of a wired interface. Bluetooth addresses may be exchanged between the terminal and the electronic signature token via an NFC connection, such that a tedious pairing process of Bluetooth can be avoided. Therefore, data interception and monitoring can be prevented, and data safety can be ensured. The processing information returned from the electronic signature token to the terminal is transmitted via a Bluetooth mode, such that data transmission rate and user experience can be improved (Li,[0083]).
As per claim 8, the combination of Conrad and Li discloses the method of claim 1, further comprising unlocking a lock mechanism associated with the access control device in response to verifying the challenge response message (Conrad, [0050], also see fig. 3 and associated texts, initiating an action in step 316 comprising unlocking the lock after verifying the response to the challenge in step 314; fig 3;).
As per claims 9 and 17, the claims are rejected for similar reasons as stated above.

6.3.	Claims 2-4, 6-7, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Li as applied to claim above, and in view of US Patent Application No. 20210097795 to Manchovski et al (“Manchovski”).

	As per claim 2, the combination of Conrad and Li discloses the invention as described above. Additionally, Conrad discloses the method of claim 1, further comprising generating, by the mobile device, the challenge response message (Conrad, [0047], [0049]; fig 3 and associated texts, calculating, by the mobile device, a response to the challenge).
Conrad and Li do not explicitly disclose however in the same field of endeavor Manchovski discloses the mobile device cryptographically signing the challenge message with a private key of the mobile device (Manchovski, [0018], [0151], [0189] other device signs the challenge message using its private key, Fig. 8 and associated texts, also see ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Li/ Manchovski by including the feature of Bluetooth challenge message, in order for Conrad’s system for enhanced security.  The benefit of using a private-public key pair to provide enhanced security/ to the access control method and device. Additionally, to provide a solution for substituting physical keys for people's assets, where assets may be any properties, for example immobile properties such as houses or apartments, mobile properties such as cars or bikes. The proposed solution may furthermore also be applied to unlocking virtual properties. In particular, the present application describes a decentralized secure solution for digital keys in particular for temporarily sharing ownership of unused assets. It is furthermore an object of the proposed solution that secrets such as keys for a smart lock always stay with the mobile device to which the respective smart lock is associated (Manchovski, [0007]).

As per claim 3, the combination of Conrad, Li and Manchovski discloses the method of claim 2, wherein the challenge response message comprises a unique identifier of the mobile device (Manchovski, [0018], [0024], the response message includes an identifier of the user device). The motivation regarding the obviousness of claim 2 is also applied to claim 3. 
As per claim 4, the combination of Conrad, Li and Manchovski discloses the method of claim 3, wherein verifying the challenge response message comprises verifying the signed challenge message using a public key of the mobile device stored on the access control device (Manchovski, [0018], [0036]-[0037], confirming the identity of the other device sent in the signed challenge message using the public key of the other device in step S818; fig. 8 and associated texts; the smart lock stores the public key of the owner device; [0159]). The motivation regarding the obviousness of claim 2 is also applied to claim 4.
	As per claim 6, the combination of Conrad, Li and Manchovski discloses the method of claim 4, wherein exchanging the data for secure authentication between the mobile device and the access control device comprises transmitting the unique identifier of the mobile device and the public key of the mobile device to the access control device (Manchovski, ([0018], [0024]), also see fig.4 and associated texts, the response message includes an identifier of the user device; [0099]-[0101]the mobile device sending the owner public key to the asset/smart lock 44 in step S410; fig 4). The motivation regarding the obviousness of claim 2 is also applied to claim 64.
	As per claim 7 , the combination of Conrad, Li and Manchovski discloses the method of claim 6, wherein verifying the signed challenge message comprises identifying the public key of the mobile device stored on the access control device (Manchovski, [0155]-[0157], fig. 8 and associated texts, the smart lock of the asset 84 knows (identifying) the public key of the correct user device in step 815; fig 8; [0037],the smart lock stores the public key of the owner device; [0018], [0024] the response message includes an identifier of the user device;); based on the unique identifier of the mobile device extracted from the challenge response message (Manchovski, [0018], [0024], also see [0155]-[0156], fig. 8 and associated texts). The motivation regarding the obviousness of claim 2 is also applied to claim 7.
	As per claim 14, the combination of Conrad, Li and Manchovski discloses the access control system of claim 13, wherein to exchange the data for subsequent secure authentication of the mobile device comprises to receive the unique identifier of the mobile device and the public key of the mobile device (Manchovski, [0018], [0024], fig. 4 and associated texts, the asset 44 receives the response message including an identifier of the user device; [0099]-[0101] the asset 44 receiving the owner public key in step S410; fig 4). The motivation regarding the obviousness of claim 2 is also applied to claim 14.

As per claims 10-13, 15-16, 18-19, the claims are rejected for similar reasons as stated above.

As per claims 20, is rejected for similar reasons as stated above, (as well as combination of claims 5, 14 and 7).

6.4.	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Li as applied to claim above, and in view of US Patent Application No. 3634019 to KYOU et al (“KYOU”).

As per claim 21, the combination of Conrad and Li discloses the invention as described above. Conrad and Li do not explicitly disclose however in the same field of endeavor KYOU discloses the method of claim 1, wherein the first Bluetooth advertisement comprises a Bluetooth extended advertisement (page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Li/ KYOU by including the feature of extended advertisement, in order for Conrad’s system to providing the capability to offload advertising data from the three traditional advertising channels to the full set of data channels for more frequency diversity.

     *********************************

7.1.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160036594 to Conrad et al (“Conrad”) in view of US Patent Application No. 20200007339 to Liet al (“Li”).

As per claim 1, the combination of Conrad discloses method of authenticating a mobile device over Bluetooth advertisements ([0003], [0047], [0030]), 
the method comprising: establishing a Bluetooth protocol connection between the
mobile device and the access control device (Conrad, [0027], fig. 1 and associated texts, establishing a Bluetooth connection between the user device 102 and the product/lock 106 fig 1, also see [0024]-[0026],);
exchanging data for secure authentication between the mobile device and the access control device (Conrad, [0024]-[0026], fig. 1 and associated texts, exchanging a challenge-response (data) between the user device 102 and the product/lock 106 for authentication with additional security); 
a first Bluetooth advertisement including a challenge message generated by the access control device ([0049], [0047], figs. 1B, & 3 and associate texts, broadcasting, by an electronic locking device 100b, (access control), or lock, advertising type information over NFC communication in step 306, including a challenge generated by the lock in step 308; [0029]);
receiving, by the mobile device while not paired with the access control device, 
the first Bluetooth advertisement including the challenge message ([0008], [0047], receive a security challenge from the locking device);
a second Bluetooth advertisement including a challenge response message generated by the mobile device based on the challenge message ([0047], [0049]; fig 3, step 310 and associated texts, transmitting in step 312, by the mobile device communicating via Bluetooth (NFC communication), a response to the challenge calculated by the mobile device,);
receiving, by the access control device the second Bluetooth advertisement including the challenge response message ([0050], fig. 3 and associated texts, receiving, by the lock, data comprising the response to the challenge via Bluetooth (NFC communication)); and
 	determining, by the access control device whether the mobile device is authorized to perform an action with respect to the access control device by verifying the challenge response message ([0050], fig. 3 and associated texts, the lock verifying the response to the challenge in step 314, authenticating (authorized) the mobile device; the lock may comply with the request and initiate a corresponding action in step 316).	
Conrad does not explicitly disclose however in the same field of endeavor, Li discloses Bluetooth communication; broadcasting, by an access control device while not paired with the mobile device and subsequent to exchanging the  
data for secure authentication ([0070], [0042], [0102] also see fig.2 and associated text), 
receiving, by the access control device while not paired with the mobile 
device, exchanges information ([0070], [0042], [0102] also see fig.2 and associated text),  
determining, by the access control device while not paired with the mobile device, whether the mobile device is authorized to perform an action ([0111],[0070], [0042], [0102] also see fig.2 and associated text),  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Li by including the feature of commination without pairing, in order for Conrad’s system to preventing data interception and monitoring so data safety may be ensured, data transmission rate and user experience may be improved. With the data transmission system and method provided by embodiments of the present disclosure, a terminal and an electronic signature token employ a combination of NFC technology and Bluetooth technology as the wireless connection. The usage of the wireless data transmission may avoid a friction loss of a wired interface. Bluetooth addresses may be exchanged between the terminal and the electronic signature token via an NFC connection, such that a tedious pairing process of Bluetooth can be avoided. Therefore, data interception and monitoring can be prevented, and data safety can be ensured. The processing information returned from the electronic signature token to the terminal is transmitted via a Bluetooth mode, such that data transmission rate and user experience can be improved (Li,[0083]).
As per claim 8, the combination of Conrad and Li discloses the method of claim 1, further comprising unlocking a lock mechanism associated with the access control device in response to verifying the challenge response message (Conrad, [0050], also see fig. 3 and associated texts, initiating an action in step 316 comprising unlocking the lock after verifying the response to the challenge in step 314; fig 3;).

6.3.	Claims 2-4, 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Li as applied to claim above, and in view of US Patent Application No. 20210097795 to Manchovski et al (“Manchovski”).

	As per claim 2, the combination of Conrad and Li discloses the invention as described above. Additionally, Conrad discloses the method of claim 1, further comprising generating, by the mobile device, the challenge response message (Conrad, [0047], [0049]; fig 3 and associated texts, calculating, by the mobile device, a response to the challenge).
Conrad and Li do not explicitly disclose however in the same field of endeavor Manchovski discloses the mobile device cryptographically signing the challenge message with a private key of the mobile device (Manchovski, [0018], [0151], [0189] other device signs the challenge message using its private key, Fig. 8 and associated texts, also see ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Li/ Manchovski by including the feature of Bluetooth challenge message, in order for Conrad’s system for enhanced security.  The benefit of using a private-public key pair to provide enhanced security/ to the access control method and device. Additionally, to provide a solution for substituting physical keys for people's assets, where assets may be any properties, for example immobile properties such as houses or apartments, mobile properties such as cars or bikes. The proposed solution may furthermore also be applied to unlocking virtual properties. In particular, the present application describes a decentralized secure solution for digital keys in particular for temporarily sharing ownership of unused assets. It is furthermore an object of the proposed solution that secrets such as keys for a smart lock always stay with the mobile device to which the respective smart lock is associated (Manchovski, [0007]).

As per claim 3, the combination of Conrad, Li and Manchovski discloses the method of claim 2, wherein the challenge response message comprises a unique identifier of the mobile device (Manchovski, [0018], [0024], the response message includes an identifier of the user device). The motivation regarding the obviousness of claim 2 is also applied to claim 3. 
As per claim 4, the combination of Conrad, Li and Manchovski discloses the method of claim 3, wherein verifying the challenge response message comprises verifying the signed challenge message using a public key of the mobile device stored on the access control device (Manchovski, [0018], [0036]-[0037], confirming the identity of the other device sent in the signed challenge message using the public key of the other device in step S818; fig. 8 and associated texts; the smart lock stores the public key of the owner device; [0159]). The motivation regarding the obviousness of claim 2 is also applied to claim 4.
	As per claim 6, the combination of Conrad, Li and Manchovski discloses the method of claim 4, wherein exchanging the data for secure authentication between the mobile device and the access control device comprises transmitting the unique identifier of the mobile device and the public key of the mobile device to the access control device (Manchovski, ([0018], [0024]), also see fig.4 and associated texts, the response message includes an identifier of the user device; [0099]-[0101]the mobile device sending the owner public key to the asset/smart lock 44 in step S410; fig 4). The motivation regarding the obviousness of claim 2 is also applied to claim 64.
	As per claim 7 , the combination of Conrad, Li and Manchovski discloses the method of claim 6, wherein verifying the signed challenge message comprises identifying the public key of the mobile device stored on the access control device (Manchovski, [0155]-[0157], fig. 8 and associated texts, the smart lock of the asset 84 knows (identifying) the public key of the correct user device in step 815; fig 8; [0037],the smart lock stores the public key of the owner device; [0018], [0024] the response message includes an identifier of the user device;); based on the unique identifier of the mobile device extracted from the challenge response message (Manchovski, [0018], [0024], also see [0155]-[0156], fig. 8 and associated texts). The motivation regarding the obviousness of claim 2 is also applied to claim 7.

7.3.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160036594 to Conrad et al (“Conrad”) in view of US Patent Application No. 20160042581 to Ku et al (“Ku”).

As per claim 9, Conrad discloses an access control system, comprising: an access control device configure to broadcast a first Bluetooth advertisement including a challenge message generated by the access control device ([0049], [0047], figs. 1B, & 3 and associate texts, broadcasting, by an electronic locking device 100b, (access control), or lock, advertising type information over NFC communication in step 306, including a challenge generated by the lock in step 308;; [0029]); and
a mobile device configured to (1) receive the first Bluetooth advertisement including the challenge message and (ii) broadcast a second Bluetooth advertisement including a challenge response message generated by the mobile device based on the challenge message ([0047], [0049]; fig 3, step 310 and associated texts, transmitting in step 312, by the mobile device communicating via Bluetooth (NFC communication), a response to the challenge calculated by the mobile device,);  and
wherein the access control device is further configured to (i) receive the second Bluetooth advertisement including the challenge response message and (11) verify the challenge response message to determine whether the mobile device is authorized to perform an action with respect to the access control device ([0050], fig. 3 and associated texts, the lock verifying the response to the challenge in step 314, authenticating (authorized) the mobile device; the lock may comply with the request and initiate a corresponding action in step 316; receiving, by the lock, data comprising the response to the challenge via Bluetooth (NFC communication).	 
	Conrad does not explicitly disclose however in the same field of endeavor, Ku discloses Bluetooth communication ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Ku by including the feature of Bluetooth, in order for Conrad’s system to improving the security. Bluetooth can connect devices from point-to-point and probably better on security than Wifi, as it can cover shorter distances and transferring small amounts of data without taking too much power. In addition, Bluetooth offers an optional two levels of password protection

As per claims 17, the claims are rejected for similar reasons as stated above.


7.4.	Claims 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Ku as applied to claim above, and in view of US Patent Application No. 20210097795 to Manchovski et al (“Manchovski”).

	As per claim 10, the combination of Conrad and Ku discloses the invention as described above. Additionally, Conrad discloses wherein the mobile device is configured to generate the challenge response message (Conrad, [0047], [0049]; fig 3 and associated texts, calculating, by the mobile device, a response to the challenge).
Conrad and Ku do not explicitly disclose however in the same field of endeavor Manchovski discloses the mobile device cryptographically signing the challenge message with a private key of the mobile device (Manchovski, [0018], [0151], [0189] other device signs the challenge message using its private key, Fig. 8 and associated texts, also see ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Ku/ Manchovski by including the feature of Bluetooth challenge message, in order for Conrad’s system for enhanced security.  The benefit of using a private-public key pair to provide enhanced security/ to the access control method and device. Additionally, to provide a solution for substituting physical keys for people's assets, where assets may be any properties, for example immobile properties such as houses or apartments, mobile properties such as cars or bikes. The proposed solution may furthermore also be applied to unlocking virtual properties. In particular, the present application describes a decentralized secure solution for digital keys in particular for temporarily sharing ownership of unused assets. It is furthermore an object of the proposed solution that secrets such as keys for a smart lock always stay with the mobile device to which the respective smart lock is associated (Manchovski, [0007]).

As per claim 11, the combination of Conrad, Ku and Manchovski discloses, wherein the challenge response message comprises a unique identifier of the mobile device (Manchovski, [0018], [0024], the response message includes an identifier of the user device). The motivation regarding the obviousness of claim 10 is also applied to claim 11. 
As per claim 12, the combination of Conrad, Ku and Manchovski, discloses wherein to verify the challenge response message comprises to verify the signed challenge message using a public key of the mobile device stored on the access control device (Manchovski, [0018], [0036]-[0037], confirming the identity of the other device sent in the signed challenge message using the public key of the other device in step S818; fig. 8 and associated texts; the smart lock stores the public key of the owner device; [0159]). The motivation regarding the obviousness of claim 10 is also applied to claim 12.
As per claim 13, the combination of Conrad, Ku and Manchovski, discloses wherein the access control device is configured to (1) establish a Bluetooth protocol connection with the mobile device (Conrad, [0027], fig. 1 and associated texts, establishing a Bluetooth connection between the user device 102 and the product/lock 106 fig 1); and and (ii) exchange data with the mobile device for subsequent secure authentication of the mobile device (Conrad, [0024]-[0026], fig. 1 and associated texts, exchanging a challenge-response (data) between the user device 102 and the product/lock 106 for authentication with additional security).
As per claim 14, the combination of Conrad, Ku and Manchovski,  wherein to exchange the data for subsequent secure authentication of the mobile device comprises to receive the unique identifier of the mobile device and the public key of the mobile device (Manchovski, [0018], [0024], fig. 4 and associated texts, the asset 44 receives the response message including an identifier of the user device; [0099]-[0101] the asset 44 receiving the owner public key in step S410; fig 4). The motivation regarding the obviousness of claim 10 is also applied to claim 14.
As per claim 15, the combination of Conrad, Ku and Manchovski,  discloses wherein to verify the signed challenge message comprises to identify the public key of the mobile device stored on the access control device based on the unique identifier of the mobile device extracted from the challenge response message (Manchovski, [0155]-[0157], fig. 8 and associated texts, the smart lock of the asset 84 knows (identifying) the public key of the correct user device in step 815; fig 8; [0037],the smart lock stores the public key of the owner device; [0018], [0024] the response message includes an identifier of the user device;). The motivation regarding the obviousness of claim 10 is also applied to claim 15.
As per claim 16, the combination of Conrad, Ku and Manchovski, discloses a lock mechanism associated with the access control device; and wherein the access control device is configured to unlock the lock mechanism in response to verification of the challenge response message (Conrad, [0050], also see fig. 3 and associated texts, initiating an action in step 316 comprising unlocking the lock after verifying the response to the challenge in step 314; fig 3;).
As per claims 18-19, the claims are rejected for similar reasons as stated above.
As per claims 20, is rejected for similar reasons as stated above, (as well as combination of claims 13, 14 and 15).
7.6.	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Li as applied to claim above, and in view of US Patent Application No. 3634019 to KYOU et al (“KYOU”).

As per claim 21, the combination of Conrad and Li discloses the invention as described above. Conrad and Li do not explicitly disclose however in the same field of endeavor KYOU discloses the method of claim 1, wherein the first Bluetooth advertisement comprises a Bluetooth extended advertisement (page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Conrad with the teaching of Li/ KYOU by including the feature of extended advertisement, in order for Conrad’s system to providing the capability to offload advertising data from the three traditional advertising channels to the full set of data channels for more frequency diversity.


8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
	a).  US Patent Application No. 20180283051 to Qiu et al discloses a smart lock comprises wireless enabled communication components and fingerprint enabled identification verification components. The fingerprint enabled identification verification components are configured to be at a location that a typical user's fingerprint is reachable and in a contact position when the user holds a handle of the lock. The smart lock is configured to be operable using Internet signals, bluetooth signals, and/or direct physical contact of a identification verification mechanism or method.

b).  US Patent No 8274365 issued to Piccirillo disclose an electronic access control and recording system includes a lock, a card reader, a key card configured to communicate with the lock and with the card reader, a database, and an administrator microprocessor configured to provide a user interface and to communicate with the database and with the card reader. At least one of the lock and the card contain a microprocessor and a non-volatile memory storing encrypted information. In use, the key card provides access to the lock and transfers the encrypted information between the lock and the database via the card reader and the administrator microprocessor. The administrator microprocessor provides a user interface for reviewing and administering the database. The user interface also provides account and password qualification for users.
Conclusion
8.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497